Citation Nr: 1101935	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-01 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to October 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied, in part, the issues currently on appeal.  
The Board notes that the remaining issue, entitlement to service 
connection for diabetes mellitus, type II, was subsequently 
granted by the RO in November 2008.  As this represents a full 
grant of the benefit sought, the issue is no longer on appeal.

The issue of entitlement to service connection for 
bilateral hearing loss has been raised by the record (see 
Statement of Accredited Representative, August 2009), 
however this issue has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this issue, and therefore it 
must be referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for tinnitus and 
sleep disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.

2.  The Veteran's PTSD diagnosis has been linked to an in-service 
stressor related to hostile military activity, by a VA examiner, 
which is consistent with the place, type, and circumstance of the 
Veteran's service.




CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (noting that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the VCAA require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In the instant case, the appellant's claim for entitlement to 
service connection for PTSD is granted herein.  As such, any 
deficiencies with regard to VCAA for this issue are harmless and 
non-prejudicial.  

II.  Service connection

In this case, the Veteran has claimed that he has a current 
diagnosis of PTSD, and that this diagnosis is attributable to 
stressful events which took place during his period of active 
service.  According to the Veteran, he encountered enemy fire on 
several occasions when dropping off supplies during the Vietnam 
conflict, often via helicopter.  The Veteran also noted one 
incident in which he encountered hostile fire while working to 
replace a bridge.  He stated that these missions were something 
he did every day, and that constantly experiencing hostile fire 
was a stressful experience during his period of active duty.  See 
Statement, March 2009.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

The United States Court of Appeals for Veterans Claims held that, 
in order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current 
medical diagnosis of PTSD, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of PTSD.  See 38 
C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  Prior to July 13, 2010, a claimed non-combat stressor 
must have been verified - the appellant's uncorroborated 
assertions were not sufficient to verify a non-combat stressor.  
See Cohen; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended 
to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that:
*	Are received by VA on or after July 12, 2010;
*	Were received by VA before July 12, 2010 but have not 
been decided by a VA regional office as of July 12, 2010;
*	Are appealed to the Board of Veterans' Appeals (Board) on 
or after July 12, 2010;
*	Were appealed to the Board before July 12, 2010 but have 
not been decided by the Board as of July 12, 2010; or
*	Are pending before VA on or after July 12, 2010 because 
the United States Court of Appeals for Veterans Claims 
vacated a Board decision on an application and remanded 
it for readjudication.

38 C.F.R. §3.304(f)(3) (2010).

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
amended versions may only be applied as of their effective date 
and, before that time, only the former version of the regulation 
should be applied. VAOPGCPREC 3- 2000 (Apr. 10, 2000).  As such, 
the Veteran's claim will be viewed in light of the amended 
language of the regulation.

It is also noted that the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.

Here, the Veteran alleges that he has a current diagnosis of 
PTSD, stemming from the traumatic in-service events noted above.  
While viewing the evidence in the light most favorable to the 
Veteran in this case, the Board finds that evidence of record 
supports the Veteran's claim.  As such, the appeal must be 
granted.

With regard to the first element necessary for a grant of service 
connection (medical evidence of PTSD), the evidence of record 
indicates that the Veteran has been diagnosed with PTSD.  Per VA 
outpatient treatment reports dated in January and April 2007, the 
Veteran was diagnosed with PTSD based on prior combat 
experiences.  The Veteran reported symptoms such as re-
experiencing traumatic events, nightmares, difficulty controlling 
anger, and social difficulty.   The April 2007 VA clinician 
assigned a global assessment of functioning score (GAF) of 55.  
See VA outpatient reports, January 2007, April 2007.

As such, VA medical evidence dated after the Veteran was 
discharged from service satisfies the first and second elements 
of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), 
because it shows that the Veteran has been diagnosed as having 
PTSD as a result of stressful incidents he reportedly experienced 
during service.

With regard to the third element (a link between the Veteran's 
diagnosis and an in-service stressor), the Board observes that 
the above-referenced VA examination report diagnosed PTSD based 
upon the Veteran's claimed in-service  stressor, in that it 
linked the Veteran's diagnosis to "previous combat 
experiences."  See VA outpatient report, April 2007.  Because 
the Veteran's MOS was "General Supply Specialist" (see VA Form 
DD-214), and because the Veteran's stressor statement involved 
encountering hostile fire during supply runs in Vietnam during 
the Vietnam conflict, the Board finds that the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service.  See also 38 U.S.C.A. § 1154(a)(West 2002).  
Therefore, the Veteran's lay testimony alone is sufficient to 
establish the occurrence of the claimed in-service stressor in 
this instance.  Because verification of his alleged PTSD 
stressors is not required, and because the Veteran has a 
diagnosis of PTSD linked to a claimed, in-service stressor, the 
Board finds that service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's remaining claims, pursuant to the duty to assist, his 
claims for entitlement to service connection for tinnitus and a 
sleep disorder must be remanded for further development.  

In this case, the Veteran claims that he suffers from tinnitus 
due to the presence of acoustic trauma during his period of 
active duty.  Specifically, the Veteran noted, through his 
representative, that he was constantly exposed to helicopter 
noise while working as a supply specialist during his period of 
active service in Vietnam, and that his currently-diagnosed sleep 
impairment is related to service.  See Statement of Accredited 
Representative, August 2009 and Informal Hearing Presentation, 
September 2010.

While service treatment records do not reveal the presence of 
tinnitus or a sleep disorder during active service, lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 
3.303(a) (2010); Jandreau; see also Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although lay persons are not competent to opine as to medical 
etiology or render medical opinions, symptoms, not treatment, are 
the essence of any evidence of continuity of symptomatology.  See 
Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu ; Savage v. Gober, 10 Vet. App. 488, 496 (1997) 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In this case, the Board has determined that the Veteran is 
competent to report the presence of his tinnitus.  The Veteran's 
reports may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 
3.303(a) (2010); Jandreau; see also Buchanan.  Tinnitus is, by 
definition "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking. It is usually subjective in type."  See 
Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  
Because tinnitus is "subjective," its existence is generally 
determined by whether or not the Veteran claims to experience it.  
For VA purposes, tinnitus has been specifically found to be a 
disorder with symptoms that can be identified through lay 
observation alone.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Additionally, the Veteran has a current diagnosis of 
sleep apnea.  See VA outpatient report, January 2007.  While he 
is not competent to provide an opinion as to the etiology of his 
sleep disorder, he is competent to report his symptomatology, 
which he relates to service. 

Based on the evidence above, the Board finds that VA examinations 
are necessary in order to determine the Veteran's complete 
disability picture, to include an assessment of any tinnitus and 
sleep disorder, and to determine whether the Veteran's symptoms 
of tinnitus and current diagnosis of a sleep disorder are related 
to service.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. 
§ 3.159(c)(4) (2010) (noting that a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim).  As this case presents certain medical questions 
which cannot be answered by the Board, VA opinions must be 
requested.  See Colvin [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].  



Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA audiological examination to 
determine the nature and etiology of any 
current audiological disorder, to include 
tinnitus.  

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  After a review of the claims 
folder, to include service treatment 
records, VA outpatient treatment reports, 
and statements from the Veteran and his 
representative, the examiner should address 
the following:

Whether it is at least as likely 
as not that any currently-
diagnosed audiological disorder, 
to include tinnitus, is related to 
the Veteran's period of active 
service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed should 
be provided, and the examiner must address 
the Veteran's contentions of in-service 
noise exposure.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  Obtain a VA examination in the appropriate 
specialty to determine the nature and etiology 
of any current sleep disorder, to include 
sleep apnea.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  

After a review of the claims folder, to 
include service treatment records, VA 
outpatient treatment reports, and 
statements from the Veteran and his 
representative, the examiner should address 
the following:

Whether it is at least as likely 
as not that any currently-
diagnosed sleep disorder, to 
include sleep disorder, is related 
to the Veteran's period of active 
service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed should 
be provided and address the Veteran's 
contention as to symptomatology, as noted 
above.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  Notify the Veteran that it is his 
responsibility to report for the scheduled 
VA examinations, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims for service connection 
for sleep disorder and tinnitus should be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


